Case 2:21-cv-10108-LJM-CI ECF No. 11-5, PageID.175 Filed 04/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN



SAHI COSMETICS L.L.C.,
                                                 Case No. 2:21-cv-10108-LJM-CI
                         Plaintiff,
                                                 Assigned to Hon. Laurie J. Michelson
v.                                               Magistrate Judge Curtis Ivy, Jr.
REA.DEEMING BEAUTY, INC.                         NOTICE OF FILING EXHIBITS IN
D/B/A BEAUTYBLENDER,                             THE TRADITIONAL MANNER
                         Defendant.



     NOTICE OF FILING EXHIBITS IN THE TRADITIONAL MANNER

         Please take notice that the undersigned has filed exhibits to Defendant’s

Motion to Dismiss in the traditional manner. The exhibits are further identified in

the Index of Exhibits filed concurrently herewith.

         Leave of Court was granted on April 19, 2021 by the above judicial officer.

         The exhibits have been served in hard copy on all parties pursuant to federal

and local rules.




                                           -1-
73611-00016/4018175.1
Case 2:21-cv-10108-LJM-CI ECF No. 11-5, PageID.176 Filed 04/19/21 Page 2 of 2




Dated: April 19, 2021                  Respectfully submitted,
       Los Angeles, California.
                                       GREENBERG GLUSKER FIELDS
                                       CLAMAN & MACHTINGER LLP


                                       By: /s/ Aaron J. Moss
                                          Aaron J. Moss, Cal. Bar No. 190625
                                          Joshua M. Geller, Cal. Bar No. 295412
                                          2049 Century Park East, Suite 2600
                                          Los Angeles, California 90067
                                          310.553.3610
                                          amoss@ggfirm.com
                                          jgeller@ggfirm.com

                                           FISHMAN STEWART, PLLC
                                           Maxwell Goss, Bar No. P78594
                                           600 Tower Dr., Suite 610
                                           Troy, Michigan 48098
                                           248.594.0604
                                           mgoss@fishstewip.com

                                           Attorneys for Defendant
                                           REA.DEEMING BEAUTY, INC. D/B/A
                                           BEAUTY BLENDER




                                     -2-
73611-00016/4018175.1
